Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses combination structures for a power drive module for a vehicle power door opening device which including a brake band wrapped about a brake ring and movable between an normally engaged position relative to the brake ring and a disengaged position relative to the brake ring, and a brake release actuator operatively connected to the brake band and configured to move the brake band between the engaged and disengaged positions with the brake ring in response to an electrical signal, wherein the brake assembly arrests rotational movement of the drive mechanism in the engaged position and the brake assembly is configured to be held in both the engaged and disengaged positions without supply of electrical power as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale